Citation Nr: 1040485	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  07-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for anemia, to include as 
secondary to gynecological disorders and/or a hysterectomy.

2.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran had active military service from August 1982 to June 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Relevant to the Veteran's claim of entitlement to service 
connection for anemia, the Board observes that the RO originally 
adjudicated the issue as entitlement to service connection for 
sickle cell anemia.  However, the record reflects that the 
Veteran has also been diagnosed with microcytic microchromic 
anemia and microcytic hypochromic anemia.  In this regard, the 
Board observes that, while anemia may be resolved once an iron 
deficiency is remedied, VA's Schedule for Rating Disabilities 
acknowledges anemia as a disability.  Specifically, Diagnostic 
Code 7700 recognizes hypochromic-microcytic and megaloblastic 
anemia, such as iron deficiency and pernicious anemia, as a 
disability.  Therefore, the Board has recharacterized the issue 
as shown on the first page of this decision as entitlement to 
service connection for anemia so as to include consideration of 
all currently diagnosed anemia conditions.  See Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  

In the Veteran's representative's September 2010 Written 
Brief Presentation, he raises the issues of entitlement to 
service connection for gynecological disorders and a 
hysterectomy.  Therefore, these issues have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issue of entitlement to service connection for anemia is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, her mood 
disorder with depressive episode and sleep disorder began during 
service.


CONCLUSION OF LAW

Mood disorder with depressive episode and sleep disorder were 
incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for mood 
disorder with depressive episode and sleep disorder herein 
constitutes a complete grant of the benefit sought on appeal, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and the implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in June 
1985, she was seen for complaints that included depression and 
suicidal thoughts.  The diagnosis was mixed personality disorder 
and borderline and schizotypical traits.  At such time, the 
Veteran was also referred for counseling regarding her drinking.  
Post-service treatment records reveal that, in December 2002 and 
January 2003, the Veteran reported a lot of sexual abuse during 
service.  Also, she reported that she had been informed that she 
had paranoid schizophrenia; however, upon a review of the record, 
there is no diagnosis of such disorder.  Additional records 
during such time period show a diagnosis of insomnia.  A November 
2006 statement from the Veteran's husband indicates that the 
Veteran had paranoia, hallucinations, difficultly sleeping, and 
an inability to adjust in service.  

At a March 2005 VA examination, it was noted that the Veteran 
reported becoming increasingly depressed and had difficulty with 
sleeping while in the military.  She further stated that, after 
her discharge, she continued to experience psychiatric symptoms, 
to include sleeplessness and handling stress.  The examiner 
observed that the Veteran had continuing problems with depression 
and sleeplessness.

After reviewing the claims file, interviewing the Veteran, and 
conducting a mental status examination, the examiner diagnosed 
mood disorder secondary to sickle cell anemia with depressive 
episode and sleep disorder, not otherwise specified, secondary to 
sickle cell anemia with depressive features.  She indicated that 
the diagnosis that was given while the Veteran was in the service 
was an early manifestation of her condition at that time, which 
in time had progressed and matured to her current diagnosis of 
depression secondary to her medical condition.  The examiner 
further stated that it was also her opinion that the Veteran's 
diagnosis of depression with sleeping disorder was most likely 
caused by or a result of her sickle cell anemia and its onset 
dates back to while she was in the service.  

Following the April 2007 examination in which a VA examiner 
determined that the Veteran did not have sickle cell anemia and 
that such was not related to her military service, the March 2005 
VA examiner reexamined the Veteran in June 2007.  At such time, 
the examiner diagnosed mood disorder not otherwise specified.  
She indicated that, as the April 2007 VA examiner had determined 
that the Veteran's sickle cell anemia was not caused by or 
related to her military service, any claimed condition of 
depression arising from that original condition was not feasible.  
The examiner also noted that the Veteran's service treatment 
records reflected a diagnosis of personality disorder.  She 
indicated that such was a noncompensable diagnosis for rating 
purposes.  The examiner concluded that the Veteran had a 
diagnosis of mood disorder not otherwise specified, most likely 
secondary and aggravated by her diagnosis of sickle cell anemia, 
but such had not been incurred or related to her military 
service.

Based on the foregoing, the Board finds that, while the VA 
examiner determined that the Veteran's diagnosed acquired 
psychiatric disorders of mood disorder with depressive episode 
and sleep disorder were secondary to her nonservice-connected 
sickle cell anemia, she also stated that the diagnosis that was 
given while the Veteran was in the service was an early 
manifestation of her condition at that time, which in time had 
progressed and matured to her current diagnosis of depression 
secondary to her medical condition.  Moreover, she further 
indicated that the Veteran's diagnosis of depression with 
sleeping disorder was most likely caused by or a result of her 
sickle cell anemia and its onset dates back to while she was in 
the service.  Therefore, despite her statements that the 
Veteran's acquired psychiatric disorder is secondary to sickle 
cell anemia, the VA examiner also indicated that such began 
during her military service.  This opinion is consistent with the 
Veteran's in-service complaints regarding depression and suicidal 
thoughts as well as her and her husband's competent and credible 
statements that her psychiatric symptoms began in service and 
have continued to the present time.  

Therefore, the Board resolves all reasonable doubt in the 
Veteran's favor and finds that her mood disorder with depressive 
episode and sleep disorder began during service.  Consequently, 
service connection for such disability is warranted.  


ORDER

Service connection for mood disorder with depressive episode and 
sleep disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim for 
service connection for anemia so that she is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that anemia was incurred in or aggravated by 
in service or, in the alternative, is secondary to gynecological 
disorders and/or a hysterectomy.  In this regard, she alleges 
that she was treated during service for symptoms consistent with 
sickle cell anemia, but such was not properly diagnosed.  
Therefore, the Veteran claims that service connection is 
warranted for anemia.  

The Veteran's service treatment records reflect complaints of a 
cyst in October 1983; chest pain in February 1984, March 1985, 
July 1985, and August 1985; back pain in April 1984; and 
hemorrhoids in September 1985.  She alleges that such symptoms 
were consistent with sickle cell anemia crises and were 
misdiagnosed at the time.  

Post-service treatment records show diagnoses of sickle cell 
anemia, sickle cell anemia crises, anemia, microcytic 
microchromic anemia, and microcytic hypochromic anemia.  At the 
April 2007 VA examination, the examiner diagnosed asymptomatic 
hereditary sickle cell heterozygote (HbAS) without residuals and 
microcytic microchromic anemia due to iron deficiency/blood loss, 
resolved.  The examiner noted that sickle cell anemia and sickle 
cell trait are genetic/hereditary conditions.  She also observed 
that the Veteran was objectively diagnosed as a sickle cell 
heterozygote, which have the sickle cell trait, but are not 
anemic and do not experience hemolysis, painful crises, or 
thrombotic complications, except in rare cases.  The examiner 
further stated that the Veteran had sickle cell trait, not sickle 
cell anemia.  She also observed that that the Veteran's 
microcytic anemia is more likely than not due to iron deficiency, 
blood loss from gastrointestinal and gynecological sources, and 
is not caused by the Veteran's hereditary sickle cell trait.

Records received subsequent to the April 2007 VA examination 
reflect that the Veteran has been admitted to various hospitals 
for sickle cell crises, sickle cell anemia, anemia, and 
microcytic hypochromic anemia.  Therefore, while the April 2007 
examiner determined that the Veteran did not have sickle cell 
anemia and did not experience crises, evidence received 
subsequent to such examination suggests otherwise.  Therefore, 
the Board finds that the Veteran should be afforded another VA 
examination so as to determine the current nature and etiology of 
her anemia.  Moreover, as sickle cell anemia and sickle cell 
trait are genetic/hereditary conditions, an opinion regarding 
whether such are congenital defects or diseases and, as 
appropriate, whether they were aggravated during service is 
necessary to decide the claim.  The Board further notes that, as 
the Veteran's representative has argued that the Veteran's anemia 
is secondary to her gynecological disorders and/or a hysterectomy 
and such claims have been referred for adjudication, the claims 
are inextricably intertwined and adjudication of the Veteran's 
anemia claim must be deferred.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Additionally, the record reflects that the Veteran currently 
receives treatment at the Biloxi, Mississippi, and Panama City, 
Florida, VA facilities.  She has also indicated that she received 
civilian treatment for anemia during service at Wiley Kasern in 
Neu Ulm, Germany, in approximately June 1984.  While the RO 
attempted to obtain such records through the National Personnel 
Records Center, as they are non-military, they must be requested 
directly from the facility.  Therefore, the Veteran should be 
requested to identify any outstanding treatment records and 
submit any necessary authorizations, to include for Wiley Kasern.  
Thereafter, all identified records, to include those from Wiley 
Kasern and the Biloxi and Panama City VA facilities, dated from 
December 2005 to the present time, should be obtained for 
consideration in her appeal.  

The Board also notes that the Veteran has not been provided with 
proper VCAA notice regarding the secondary aspect of her claim of 
entitlement to service connection for anemia.  Therefore, such 
should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate her 
claim of entitlement to service connection 
for anemia as secondary to gynecological 
disorders and/or a hysterectomy.  

2.  Request that the Veteran identify any 
outstanding treatment records relevant to her 
anemia.  After securing any necessary 
authorization from her, obtain all identified 
treatment records, to include records from 
Wiley Kasern in Neu Ulm, Germany, and the 
Biloxi, Mississippi, and Panama City, 
Florida, VA facilities, dated from December 
2005 to the present.  All reasonable attempts 
should be made to obtain such records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

3.  After all outstanding records have been 
associated with the claims file, schedule the 
Veteran for a VA examination to determine the 
nature and etiology of her anemia.  All 
necessary studies and/or tests should be 
conducted.  The Veteran's claims file should 
be made available to the examiner for review.  
Following a review of the claims file, the 
examiner should answer the following 
questions:

(a)  Does the Veteran have sickle cell trait?  
If so, identify any residuals related to this 
condition.

(b)  If sickle cell trait is present, does it 
constitute a defect or a disease, as defined 
by VAOPGCPREC 82-90 (generally, a congenital 
abnormality that is subject to improvement or 
deterioration is considered a disease)?

(c)  If the Veteran's sickle cell trait is 
considered a defect, was there any 
superimposed disease or injury in connection 
with the congenital defect?  If so, is it at 
least as likely as not that the identified 
superimposed disease or injury is related to 
the Veteran's period of active service?

(d)  If the examiner finds that the Veteran's 
sickle cell trait is a disease, is at least 
as likely as not that there was an increase 
in the underlying pathology during service, 
i.e., was aggravated during service?

(e)  Does the Veteran have sickle cell 
anemia?  If so, identify any residuals 
related to this condition.

(f)  If sickle cell anemia is present, does 
it constitute a defect or a disease, as 
defined by VAOPGCPREC 82-90 (generally, a 
congenital abnormality that is subject to 
improvement or deterioration is considered a 
disease)?

(g)  If the Veteran's sickle cell anemia is 
considered a defect, was there any 
superimposed disease or injury in connection 
with the congenital defect?  If so, is it at 
least as likely as not that the identified 
superimposed disease or injury is related to 
the Veteran's period of active service?

(h)  If the examiner finds that the Veteran's 
sickle cell anemia is a disease, is at least 
as likely as not that there was an increase 
in the underlying pathology during service, 
i.e., was aggravated during service?

(i)  For any diagnosis of anemia other than 
sickle cell anemia, i.e., microcytic 
microchromic anemia, and/or microcytic 
hypochromic anemia, the examiner should offer 
an opinion as to whether it is at least as 
likely as not that such is casually related 
to any incident of service?

(j)  For any diagnosis of anemia, is it at 
least as likely as not that such is caused or 
aggravated, i.e., worsened beyond the natural 
progression, by gynecological disorders 
and/or a hysterectomy?

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of her anemia, and the continuity 
of symptomatology.  The rationale for any 
opinion offered should be provided.  

4.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and her representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


